DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on June 9, 2022. 
Claims 1, 4, 13, 16-17, and 19 have been amended. 
Claims 2-3, 14-15, and 18 are canceled.
Claims 5-8 and 10-11 are withdrawn.
Claims 20-21 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on June 9, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to YAVO in combination with HAUSTEIN teaches the newly added limitations as shown in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 12-13, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HAUSTEIN (Pub No.: US 20070094468 A1), hereafter HAUSTEIN, in view of YAVO (Pub. No.: US 2019/0347415 A1), hereafter YAVO.
Regarding claim 1, HAUSTEIN teaches:
A method for data processing, comprising: acquiring, by a storage device, a data processing instruction sent from a host, wherein the data processing instruction is used to operate data stored in the storage device (HAUSTEIN [0043-0044] teach the control module 106 is configured to receive I/O requests or commands from a host and subsequently perform the I/O request, executing read/write commands that access the LBA; [0050] also teaches the communication module 302 receiving read/write commands and subsequently pass write commands to the write module 304 or return data to the host for a read command);
determining, by the storage device, that the data processing instruction complies with a preset data destruction rule; and in response to the determining, executing, by the storage device, a preset processing strategy to protect the data stored in the storage device (HAUSTEIN [0051] teaches check module 310 is configured to verify the protection status of partitions and LBAs of the storage media, and the protection module 308 is configured with a plurality of protection states and allowable transitions between the protection states, and [0052] teaches the protection module 308 may comprise an unprotected state, a WORM protected state, an auto-protected state, and a read-only state, where [0053] teaches the WORM state is configured to protect the associated partition from any attempted write, erase, or format operation, and the auto-protected state allows any LBA in the associated partition to be written exactly once, and after successfully completing the write operation the LBAs will automatically transition to the read-only state, where the read-only state is configured to prevent any write, erase, and format operations once the LBA has been written; see also FIG. 4; [0057] teaches once a partition is in the WORM protected state or read-only auto-protected state, any I/O requests for write, erase or format operations addressing any LBA pertaining to WORM protection state or read-only auto-protected state are rejected by the control module).
determining, by the storage device, that a writing command attempts to access a read-only data area which is preset on the storage device storing […] data (see HAUSTEIN [0053] & [0057] above for partitions in the read-only auto-protected state are configured to prevent any write, erase, and format operations, where the control module rejects such operations).
HAUSTEIN does not appear to explicitly teach the storage device storing files of an operating system.
However, YAVO teaches the limitation (YAVO [0048-0049] teach safe storage of files by protecting important files responsible for computer functions, such as operating system files, from being overwritten).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HAUSTEIN and YAVO before them, to include YAVO’s safe storage of important files in HAUSTEIN’s storage system with protection states. One would have been motivated to make such a combination in order to prevent destroying stored data or overwriting contents of the stored file as taught by YAVO ([0002-0003]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HAUSTEIN also teaches A storage device, comprising: an obtaining unit (see HAUSTEIN FIG. 1 storage media 104 and control module 106).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HAUSTEIN also teaches A system for data processing, comprising: a host configured to run an operating system; and a storage device configured to: store data (HAUSTEIN [0016] teaches the system includes a host device and a storage device coupled with the host, where [0006] teaches a host may be running a variety of operating systems).
Regarding claim 4, HAUSTEIN in view of YAVO teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein the determining, by the storage device, that the data processing instruction complies with the preset data destruction rule, further comprises: determining, by the storage device, that the writing command attempts to access a monitoring data area that is preset for storing files on the storage device, and that the writing command is a quick formatting behavior (see HAUSTEIN [0053] & [0057] above for partitions in the read-only auto-protected state, where once a partition is in the WORM protected state or read-only auto-protected state, any I/O requests for write, erase or format operations addressing any LBA pertaining to WORM protection state or read-only auto-protected state are rejected by the control module (i.e. the partition is “monitored” in order to reject any I/O requests for write, erase or format); the Examiner notes that the limitation “for storing preset files on the storage device” is recited as intended use, where a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2144.II)).
Regarding claim 9, HAUSTEIN in view of YAVO teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein, the preset processing strategy comprises at least one of reporting an alarm, backing up the data destroyed by the data processing instruction on the storage device, forbidding to execute an instruction of the host after the data processing instruction, or entering into a full disk read-only state (see HAUSTEIN [0057] as taught above in reference to claim 1, where once a partition is in the WORM protected state or read-only auto-protected state, any I/O requests for write, erase or format operations addressing any LBA pertaining to WORM protection state or read-only auto-protected state are rejected by the control module). 
Regarding claim 12, HAUSTEIN in view of YAVO teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein the storage device is a solid-state disk (HAUSTEIN [0015] teaches the storage device may be solid-state media). 
Regarding claim 16, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, HAUSTEIN in view of YAVO teaches the elements of claim 17 as outlined above. HAUSTEIN also teaches wherein the storage device is further configured to determine that the writing command attempts to access a monitoring data area and that the writing command is a quick formatting behavior, wherein the monitoring data area is a preset area for storing files on the storage device (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 4).
Regarding claim 20, HAUSTEIN in view of YAVO teaches the elements of claim 13 as outlined above. HAUSTEIN also teaches wherein the preset processing strategy comprises at least one of reporting an alarm, backing up the data destroyed by the data processing instruction on the storage device, forbidding to execute an instruction of the host after the data processing instruction, or entering into a full disk read-only state (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 1 for preventing the write, erase, and format operations, which are rejected by the control module).
Regarding claim 21, the claim recites similar limitation as corresponding claim 20 and is rejected for similar reasons as claim 20 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HARRISON (Pub. No.: US 2018/0314828 A1) – “SECURE BOOT DEVICE” relates to preventing malicious software from making changes to operating system files.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138